DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending and have been examined.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  the term “a filed adjuster” (in the 2nd to last limitation) is misspelled and should be “a field adjuster”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as processing a vehicle repair estimate. 





Regarding Claim 1,
Claim 1 recites the limitations of:
a work request and assignment data relating to a vehicle from the insurance company data server, 
determine, if the non-referral vehicle repair shop is in a staffed market or a non- staffed market, the staffed market associated with a market in which field adjusters are available and the non-staffed market associated with a market in which no field adjusters are available, 
determine a time period in which a vehicle repair estimate must be received, 
determine, if the vehicle repair estimate was received before expiration of the time period, 
responsive, at least in part to, not receiving the vehicle repair estimate before the expiration of the time period and determining the non-referral vehicle repair shop is in the staffed market, assign a field estimate assignment to a field adjuster in the staffed market, 
and responsive, at least in part, to not receiving the vehicle repair estimate before the expiration of the time period and determining the non-referral vehicle repair shop is in the non- staffed market, contact the non-referral vehicle repair shop.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 9,
Claim 9 recites the limitations of: 
a first work request including first assignment data relating to a first vehicle; 
translate and change the first assignment data into a format accepted; 
a first vehicle repair estimate with a first estimate data corresponding to the first vehicle; 
translate and change the first estimate data into a format accepted; 
review the translated first estimate data for compliance with contract-based conditions; 
a second work request and second assignment data relating to a second vehicle; 
translate and change the second assignment data into a format accepted; 
determine, if the non-referral vehicle repair shop is in a staffed market or a non- staffed market, the staffed market associated with a market in which field adjusters are available and the non-staffed market associated with a market in which no field adjusters are available; 
determine a time period in which a second vehicle repair estimate with second estimate data corresponding to the second vehicle must be received; 
determine, if the second vehicle repair estimate was received before an expiration of a time period; 
responsive, at least in part to, not receiving the second vehicle repair estimate before the expiration of the time period and determining the non-referral vehicle repair shop is in the staffed market, assign a field estimate assignment to a filed adjuster in the staffed market; 
and responsive, at least in part, to not receiving the second vehicle repair estimate before the expiration of the time period and determining the non-referral vehicle repair shop is in the non-staffed market, contact the non-referral vehicle repair shop.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 16,
Claim 16 recites the limitations of: 
a first work request and first assignment data relating to a first vehicle from the insurance company data server; 
translate and change the first assignment data into a format accepted; 
a first vehicle repair estimate with a first estimate data of the corresponding to the first vehicle from the vehicle repair shop system; 
translate and change the first estimate data into a format accepted; 
review the translated first estimate data for compliance with contract-based conditions; 
a second work request and second assignment data corresponding to the first vehicle from the insurance company data server;  
translate and change the second assignment data into a format accepted by the vehicle insurance claim management application; 
determine, if the non-referral vehicle repair shop is in a staffed market or a non- staffed market, the staffed market associated with a market in which field adjusters are available and the non-staffed market associated with a market in which no field adjusters are available; 
determine a time period in which a second vehicle repair estimate with a second estimate data must be received; 
determine, if the second vehicle repair estimate was received before expiration of the time period; 
responsive, at least in part to, not receiving the second vehicle repair estimate within the time period and determining the non-referral vehicle repair shop is in the staffed market, assign a field estimate assignment to a filed adjuster in the staffed market; 
and responsive, at least in part, to not receiving the second vehicle repair estimate within the time period and determining the non-referral vehicle repair shop is in a unstaffed market, contact the non-referral vehicle repair shop.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an insurance claim system, an insurance company data server, a vehicle repair shop system, at least one first computer processor, a user interface, a network, a vehicle insurance claim management application, a first vehicle repair shop system of a direct repair vehicle repair shop, a second vehicle repair shop system of the non-referral vehicle repair shop; and they are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receive a work request and assignment data
communicate the assignment data
receive a first work request including first assignment data
transfer the translated first assignment data
receive a first vehicle repair estimate
a second work request and second assignment data
transfer the translated second assignment data

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an insurance claim system, an insurance company data server, a vehicle repair shop system, at least one first computer processor, a user interface, a network, a vehicle insurance claim management application, a first vehicle repair shop system of a direct repair vehicle repair shop, a second vehicle repair shop system of the non-referral vehicle repair shop; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receive a work request and assignment data
communicate the assignment data
receive a first work request including first assignment data
transfer the translated first assignment data
receive a first vehicle repair estimate
a second work request and second assignment data
transfer the translated second assignment data

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0023-0029], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2, 4-8, and 11-15 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 4-8, and 11-15 are directed to an abstract idea. Thus, the dependent claims 2, 4-8, and 11-15 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time. 

Additional Art
Examiner would like to cite, but not rely upon the following references which generally describe the state of the prior art.

US 9916698 B1	Snyder; Jared S. et al.
US 9892337 B1	Wilbert; Anthony Russell et al.
US 9858622 B1	Mullen; Christina P. et al.
US 9824397 B1	Patel; Jay A. et al.
US 9818154 B1	Wilbert; Anthony Russell et al.
US 9779318 B1	Wilbert; Anthony Russell et al.
US 9773184 B1	Wilbert; Anthony Russell et al.
US 9760776 B1	Wilbert; Anthony Russell et al.
US 9754171 B1	Wilbert; Anthony Russell et al.
US 9607236 B1	Wilbert; Anthony Russell et al.
US 9600733 B1	Wilbert; Anthony Russell et al.
US 9594971 B1	Wilbert; Anthony Russell et al.
US 9589202 B1	Wilbert; Anthony Russell et al.
US 9589201 B1	Wilbert; Anthony Russell et al.
US 9563814 B1	Wilbert; Anthony Russell et al.
US 9558419 B1	Wilbert; Anthony Russell et al.
US 9508200 B1	Mullen; Christina P. et al.
US 9466085 B2	Mullen; Christina P. et al.
US 20160071334 A1	Johnson; Lester B. et al.
US 9162762 B1	Tofte; Nathan L. et al.
US 9131224 B1	Freeman; James M. et al.
US 9082015 B2	Christopulos; Nicholas U. et al.
US 9002719 B2	Tofte; Nathan Lee
US 20150066781 A1	Johnson; Lester B. et al.
US 20140358593 A1	VAHIDI; Seyed Reza et al.
US 8756085 B1	Plummer; Bryan Allen et al.
US 8423388 B1	Galusha; Larry J. et al.
US 20100057498 A1	Stephen; Gary D. et al.
US 7668738 B2	Wiggins; Stephen K
US 20100030582 A1	Rippel; Steven P. et al.
US 20090300065 A1	Birchall; James T.
US 20090062978 A1	Picard; Benjamin Clair
US 20090048944 A1	Eagle; Bryce
US 20090018859 A1	Purifoy; Jonathan P. et al.
US 20080255886 A1	Unkefer; W. Andrew et al.
US 20080243556 A1	Hogan; Dennis et al.
US 20080162199 A1	Smith; David Gary et al.
US 20080046261 A1	Cunningham; Ian
US 20070250415 A1	Wilch; Ronald Ridgeway
US 20070136106 A1	Hart; Gary et al.
US 20070088580 A1	Richards; John William JR.
US 20050246206 A1	Obora, Karoline M.  et al.
US 20050049912 A1	Troyer, William J.  et al.
US 20030154111 A1	Dutra, Daniel Arthur  et al.
US 20020188479 A1	Renwick, Glenn M.  et al.
US 20020065687 A1	Onoue, Masashi
US 20020035488 A1	Aquila, Anthony  et al.
US 20020007289 A1	Malin, Mark Elliott  et al.
US 6163770 A	Gamble; Michael R. et al.
US 5950169 A	Borghesi; Nancy et al.
US 5128859 A	Carbone; Albert R. et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,263,700. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693